—Appeal by the defen*663dant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered May 24, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although it was error for the prosecutor to suggest during her opening statement that the evidence to be presented at trial had been presented to the Grand Jury, which returned an indictment (see, People v LaDolce, 196 AD2d 49, 54-55; People v Sandy, 115 AD2d 27, 31), any prejudice was cured by the trial court’s instruction to the jury that the indictment has no probative or evidentiary value (see, People v Sanders, 213 AD2d 432; People v James, 197 AD2d 429).
The defendant’s contention that he was prejudiced by certain comments that were made by the prosecutor during her summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Comer, 73 NY2d 955; People v Medina, 53 NY2d 951), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Bracken, J. P., Sullivan, Miller and Florio, JJ., concur.